Citation Nr: 1518556	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a sinusitis/sinus disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulosis.  

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to November 1989 and from July 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal  from April and September 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The issue of service connection for a gastrointestinal disorder, to include diverticulosis, is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  

In March 2015, the Veteran submitted a motion for advancement on the docket based on severe financial hardship.  The motion is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current rhinosinusitis is of service origin.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for rhinosinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim of service connection for a sinus disorder, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Sinusitis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that service connection for rhinosinusitis is warranted as the claimed disorder was initially manifested during active service. 

Service treatment records reveal that at the time of the Veteran's July 2006 pre-deployment assessment, there were no findings of ear, nose, or throat problems.  The Veteran was found to be deployable.  

At the time of the Veteran's October 2007 post-deployment assessment, the Veteran reported having a runny nose.  The Veteran reported having been exposed to insect repellent, environmental pesticides, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust funes, JP8 or other fuels, industrial pollution, and sand/dust. 

At the time of the Veteran's May 2008 post-deployment reassessment, the Veteran again reported having been exposed to smoke from fire and smoke from burning trash or feces.  

At the time of a February 2008 VA examination, the Veteran reported that while in service, he was continuously exposed to dust, different pollutants, and trash incinerations with continuous burnings and fumes.  The Veteran stated that after several months there he started with a runny nose, nasal congestion, and frontal pressure.  He noted that he went to sick call and was given Tylenol and another pill which provided some relief.  The Veteran reported that he still had these symptoms but to a lesser degree.  The Veteran stated that he had intermittent problems with remission.  He had been prescribed Clarinex.  The examiner indicated that the injury/disease occurred during active service.  

The examiner noted that x-rays revealed that the maxillary, sphenoid, and frontal sinuses were clear.  The examiner diagnosed the Veteran as having allergic rhinitis with a sinus condition.  

A December 2008 MRI of the brain revealed mucosal swelling of the left medial turbinate, which went along with rhinitis.  It was the examiner's impression that the Veteran had rhinosinusitis with a small left maxillary retention cyst.  

In a January 2010 report, the Veteran's private physician N. O., M.D., indicated that the Veteran had constant nasal congestion, frontal pressure, and headaches.  She noted that he started with this problem in service and it had been getting worse.  She indicated that the Veteran was exposed to a lot of dust and fumes of burned garbage which could irritate the upper airway mucosa causing changes in it.  Imaging studies were noted to demonstrate rhinosinusitis.  Dr. O. stated that the Veteran was constantly presenting with symptoms that did not improve with medication.  

The Veteran was afforded an additional VA examination in April 2010.  At the time of the examination, the Veteran reported having had nasal stuffiness since 2006.  The Veteran noted having interference with breathing through the nose and complained of recurrent nasal stuffiness.  The Veteran also had occasional headaches.  X-rays revealed a normal sinus study, with the examiner indicating that the Veteran had a normal ear, nose, and throat examination.  

Resolving reasonable doubt in favor of the Veteran, the Board will find that the Veteran has rhinosinusitis which had its onset in service.  The Veteran has continuously reported having nasal congestion that had its onset in service as a result of the dust and smoke he was exposed to.  He has  reported such exposure at the time of both VA examinations and in private treatment records.  

As to whether the Veteran currently has rhinitis/sinusitis, the Board notes that February 2008 and April 2010 x-rays revealed normal findings for the sinuses.  This is in contrast with the December 2008 MRI, which revealed rhinosinusitis with a small left maxillary retention cyst, and the imaging results performed Janaury 2010 which revealed rhinosinusitis.  The evidence is in equipoise as to whether the Veteran currently has a sinus disorder, identified as rhinosinusitis on two separate occasions.  Moreover, the February 2008 VA examiner and the Veteran's private physician indicated that the Veteran's sinus problems had their onset in service.  

The Board finds that that the Veteran's statements that his sinus problems had their onset in service are credible.  This, combined with several diagnoses of rhinosinusitis on image testing following service, along with the VA examiner and Veteran's private physician indicating that the Veteran's sinus problems had their onset service, demonstrate that service connection for rhinosinusitis is warranted.  


ORDER

Service connection for rhinosinusitis is granted.  


REMAND

As it relates to the Veteran's claim of service connection for diverticulosis, the Board has expanded this claim to a gastrointestinal disorder, to include diverticulosis.  Service treatment records reveal that the Veteran was seen with complaints of stomach/abdominal problems during his period of active service.  At the time of his October 2007 post-deployment health assessment, the Veteran reported having diarrhea and frequent indigestion while in the Gulf.  

The Veteran was seen in June 2008 with a diagnosis of diverticulitis being rendered.  A pelvic CT scan revealed mild/early diverticulitis distal descending sigmoid colon.  

The Veteran was afforded a VA examination in July 2008. At that time, the examiner noted that the Veteran had had diverticulitis in June 2008 which had resolved.  Following examination, a diagnosis of diverticulitis, resolved, was rendered.

The Veteran was afforded an additional VA examination in March 2010.  The examiner noted that the claims folder was not available and that the Veteran reported that he had been diagnosed with diverticular disease in November 2007 and was subsequently diagnosed again with diverticulosis.  Following examination, a diagnosis of diverticular disease, with recurrent acute diverticulosis, was rendered.  

The Board finds that an additional VA examination is warranted to determine the presence of any gastrointestinal disorder, including diverticulosis, and it relationship, if any, to the Veteran's period of service, to include service in the Gulf War.  As noted above, the evidence reflect an episode of diverticulitis in June 2008.  While the July 2008 VA examination noted that diverticular disease had resolved, there is a subsequent diagnosis of diverticular disease on the April 2010 VA examination.  This evidence, in light of the Veteran's complaints of stomach problems during service and at the time of his separation from active service, show sufficient evidence to warrant an examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any gastrointestinal problems, to include diverticulosis and/or any undiagnosed illness resulting from Gulf War Service.  The entire record must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  

The VA examiner should provide a medical statement explaining whether the Veteran's disability pattern is: 

(1) an undiagnosed illness, 
(2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 

(3) a diagnosable chronic multisymptom illness with a partially explained etiology, or 

(4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, the examiner should provide a medical opinion, with supporting rationale, as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in the Persian Gulf.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


